HAWLEY, District Judge
(dissenting). I am of opinion that the decision of this court in Railroad Co. v. Charless, 2 C. C. A. 380, 51 Fed. 562-569, is applicable to the facts of this case; that it authorized the giving of the instruction herein complained of; that it is correct, and should be adhered to, notwithstanding the fact that other circuits have laid down a rule somewhat at variance with the principles therein enunciated. In that case it was expressly held that an allegation which substantially stated that the telegraph operator at the local station negligently failed to notify plaintiff and his co-employés that in going west on the section at that time they would meet a freight train going east, was a sufficient allegation to charge negligence upon the company. The court said *971That the giving of this notice “was a direct, positive duty, which The company owed such employés as were exposed to danger by the movement of the trains.” It is proper to add that the Charless Case was taken to the supreme court of the United States, and was there reversed. 162 U. S. 359, 16 Sup. Ct. 848. But the reversal was upon other grounds. As the direct point herein referred to was strongly urged as error in this court, it is fair to presume that it was directly relied upon in the supreme court. The natural inference to' be drawn from the facts is that the supreme court did not consider That this point was erroneously decided by this court. The real controversy in the present case is not to be confined to the question Avhether or not the local operator is a fellow servant with the conductor and engineer in the movement of the trains of the railroad company. As was said in Railroad Co. v. Baugh, 149 U. S. 368-387, 13 Sup. Ct. 921: “The question turns rather on the character of the act than on the relations of the employés to each other. If the act is one done in the discharge of some positive duty of the master to the servant, then negligence, in the act is the neg ligence of the master.” It is the duty of a railroad company to notify The conductors and engineers in charge of the moving trains of any change which is made in the time of running the trains, in order to prevent accidents, injury, and loss of life to its employés, which would otherwise inevitably occur. 'When the regular or ordinary running of the trains is fixed by a schedule adopted by the company, and the conductors and engineers have notice thereof, they must be governed thereby. But whenever, from any cause1, this schedule is departed from by the orders of the company, it becomes as much the duty of the company to notify the conductors and engineers of the change in the schedule time as it was, in the first place, to inform them of the regular schedule adopted by the company. All of the authorities declare that it is the duty of a railroad company to exercise reasonable care in providing a safe place for its employés to work. This can only be done by notifying the employés in charge of and operating the trains, as they are.the employés who are immediately affected by the change in the schedule rime, and their personal safety is dependent upon their receiving notice thereof. The change in the schedule time necessarily placed the conductor and engineer of train No. 5 in a hazardous position. Unless they received notice of the change, they were liable, in the regular and ordinary discharge of their duty, without any fault whatever on their part, to be put into a place of absolute danger. This was not one of the perils incident to their employment. It necessarily follows from these view’s that the company could not relieve itself of responsibility unless the notice sent by the train dispatcher to the local operator wras either personally given to the conductor in charge of the train, or the “'red signal” displayed, as required by the rules of the company. This conclusion, in my opinion, is sustained bv the weight of reason and authoritv. in Sutherland v. Railroad Co., 125 N. Y. 737, 26 N. E. 609, 610, the court said:
“The red flag signal ivas one of the means of notifying an approaching train to stop; but, when special orders were given to control the running of trains, *972upon the observance of which the lives of persons depend, the jury, we think, had a right to determine whether the company had discharged its whole duty by giving the order to the operator, without communicating it to the trainmen at some point before the train reached Petersburg']! Junction, which, so far as appears, might have been done after the order to hold the train had been made, The jury, within the cases of Sheehan v. Railroad Co., 91 N. Y. 332, and Dana v. Railroad Co., 92 N. Y. 639, were entitled to say whether the company performed the full measure of its duty, in view of all the circumstances, in taking no means to notify train No. 1 of the order, except by the order to Johnson, relying exclusively on his performance of his duty.”
In Railroad Co. v. Poirier, 15 C. C. A. 60, 67 Fed. 881-889, this court said:
“It was the duty of the defendant [the railroad company], when it put the second train in motion, to make suitable provision and to exercise ordinary and reasonable care for its safe management, to guard against danger or accidents. This was a positive duty upon the part of the defendant, which it owed to its employés; and if this duty was delegated to any particular agent, and such agent was negligent in the performance of that duty, his negligence in that respect is the negligence of the defendant.”
It will be observed, that in all of the decisions of the supreme court of the United States where the question is discussed the duty which the railroad company owes to its employés, to exercise reasonable care in providing a safe place for them to work, is put in the same, category, and rests upon the same plane, and is sustained upon the same reason, as is the obligation of the company to exercise reasonable care in furnishing to its employés suitable machinery to work w,ith, and of keeping such machinery and appliances in proper repair. No greater or less duty is required in the one case than in the others. Keeping this constantly in view, it must necessarily follow that if the duty of the railroad company in the present case was discharged when its vice principal, the train dispatcher, directed the local .operator at Dillon to notify the conductor and engineer of train No. 5 of the change in the time-table, then it would in all cases be released from liability from accidents arising from its failure to provide suitable machinery, or to keep it in necessary repair for the safe movement of its trains, whenever it had selected a competent person, and delegated him to perform such duties, notwithstanding his negligence in failing to perform such duty. This would be so, independent of any question as to whether or not such person is a fellow servant with the conductor and engineer of the moving trains. What is the controlling principle which governs all these cases? Take the case of Railway Co. v. Daniels, 152 U. S. 684-689, 14 Sup. Ct. 756, where an accident occurred by reason of the unsafe condition of the wheels of the car in which the brakeman, in the regular discharge of his duty, was required to be. The trial court instructed the jury as follows:
“If you find that there was a want of care and diligence on the part of the persons engaged in inspecting the wheels of the cars of defendant, and that the accident was caused thereby, it is not a defense for the defendant to show that it used proper diligence and care alone, and only in the selecting of such agents, but the defendant is responsible for the acts of his employés in repairing and inspecting machinery to the same extent as if he were himself present doing the act.”
*973This instruction was sustained, and in the course of the opinion the court said:
“Tliere can tie no doubt that under the circumstances oí the case at bar the duty rested upon the company to see to it, at this inspecting station, that the wheels of the cars in this freight train, which was about to be drawn out upon the road, were in safe and proper condition, and this duty could not be delegated, so as to exonerate the company from liability to its servants for injuries resulting from the omission to perform that duty, or through its negligent performance.”
Was it not as much the positive duty of the company in the present case to notify the conductor and engineer of train No. 5 of the change in the schedule time, as it was in the Daniels Cast' to provide the employes with a safe wheel? If the railroad company in that case was not relieved from responsibility when it selected a competent person to act for it, how can it logically be said that the company is relieved in the present case because its whole duty was performed when it delegated the duty of notifying the conductor and engineer to the telegraph operator who was a competent person? Under the decisions of the supreme court, the question as to whether or not the local operator in this case, or flie inspector of the cars in the Daniels Case, was a fellow servant with the operatives on the train, is not the controlling question. It being a positive duty of the company to give the notice, the company should be held responsible for the negligence of the employe to whom it delegated that particular duty. Railroad Co. v. Peterson, 162 U. S. 346, 353, 16 Sup. Ct. 843, 845, which is the latest exposition of that court upon this subject, .announces the true rule as follows :
“The' general rule is that those entering into the service of a common master become thereby engaged in a common service, and are fellow servants; and, prima facie, the common master is not liable for the negligence of one of his servants which lias resulted in an injury to a fellow servant. There are, however, some duties which a master owes, as such, to a servant entering his employment. He owes the duty to provide such servant with a reasonably safe place to work in, having reference to the character of the employment in which the servant is engaged. He also owes the duty of providing reasonably safe tools, appliances, and machinery for the accomplishment of the work necessary to be done. He must exercise proper diligence in the employment of reasonably safe and competent men to perform their respective duties; and it has been held in many states that the master owes the further duty of adopting and promulgating safe and proper rules for the conduct of his business, including the government of the machinery and the running of trains on a railroad track. If the master be neglectful in any of these matters, it is a neglect of a duty which lie personally owes to his employ?,; and, if the employ? suffer damage on account thereof, the master is liable. If, instead of personally performing Hie.se obligations, the master engages another to do them for him, lie is liable for the neglect of that other, which, in such case, is not the neglect of a fellow servant, no matter what his position as to other matters, but it is the neglect of the master to do those things which it is the duty of the master to perform as such.”
See, also. Railroad Co. v. Seeley, 54 Kan. 21-30, 37 Pac. 104; Railroad Co. v. Kneirim (Ill. Sup.) 39 N. E. 324.